The opinion of the court was delivered by
Williams, Ch. J.
The question presented in this case is, whether the record of the judgment, read in evidence in the county court, was conclusive, as decided by that court. The remedy, given by statute against a town, for the neglect of a constable, and the remedy against a constable, are independent. In order to lay the foundation for an action against the town, it is not necessary first to sue and recover-judgment against the constable. This was decided in the case of Allen v. Town of Huntington, Chittenden County, 1836 (not reported.) And, in this particular, the action is different from those with which it was compared in the argument, viz. suits against the sureties of sheriffs and high bailiffs, where a judgment must be obtained against the sheriff, &c. and then be affirmed against the bondsmen. The remedy against towns and constables, for the neglect of the latter, are concurrent, and the evidence, which would be applicable in one case, would not be so in the other. The judgment against the constable was conclusive against him both as to the default and the damages sustained by the plaintiff. But it would have no such effect on those who were not parties or privies thereto, and had no opportunity to controvert the facts, *211which were to be proved, to entitle the party to the judgment. A judgment is always evidence of the fact of its having been rendered, and the legal consequences thereof. But, with respect to those facts, which were necessary to be proved to obtain it, ,and on the proof of which it was rendered, it is, as to all others, but the parties, res inter alios acta. 'The admissions of the party may have been sufficient in one action on which to found a judgment, and still be wholly inadmissible in another. Judgments in rem, decrees of courts of probate, &c. are admissible in evidence, on the g round that every one interested has an.opportunity of becoming a party, and is considered, in law,to be so far a party as to be bound by them. This reason does not apply to suits and controversies between party and party, where none, but those who are, or might become, parties, have an opportunity to be heard and to examine and cross-examine witnesses.
The judgment read in evidence, in the court below, was treated as conclusive evidence of .the facts upon which it was rendered, viz. the default of the constable and the damages of the plaintiff. For the reasons, already given, it is apparent that it was not thus conclusive. Whether it was or was not prima facie evidence of the damages, is not the question"to be decided, as the court below were incorrect in their decision on its effect. The judgment of the county court must, therefore, be reversed,